0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 1 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 2 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 3 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 4 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 5 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 6 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 7 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 8 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 9 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 10 of 11
0:20-cv-04186-JMC   Date Filed 12/02/20   Entry Number 1-1   Page 11 of 11
